Filed 9/16/19
                              CERTIFIED FOR PUBLICATION

                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                FIRST APPELLATE DISTRICT

                                         DIVISION THREE


 In re A.J., a Person Coming Under the
 Juvenile Court Law.
 THE PEOPLE,
             Plaintiff and Respondent,
                                                   A155044
 v.
 A.J.,                                             (Solano County
                                                   Super. Ct. No. J43873)
             Defendant and Appellant.


         This is an appeal from an order denying the request by defendant A.J. (minor) for
informal supervision under Welfare and Institutions Code section 654.2 in lieu of a
declaration of wardship. 1 After the juvenile court issued its order, minor admitted the
allegation that he committed vehicular manslaughter without gross negligence (Pen.
Code, § 192, subd. (c)(2)), was adjudged a ward of the court, placed on probation and
ordered to pay restitution in an amount to be determined by the probation department.
For reasons set forth below, we affirm.
                      FACTUAL AND PROCEDURAL BACKGROUND
         On October 24, 2017, a juvenile wardship petition was filed pursuant to Welfare
and Institutions Code section 602, subdivision (a), alleging that minor committed one




         1
         Unless otherwise stated, all statutory citations herein are to the Welfare and
Institutions Code.


                                               1
count of misdemeanor vehicular manslaughter without gross negligence in violation of
Penal Code section 192, subdivision (c)(2) (hereinafter, petition). 2
        On June 8, 2018, minor filed a motion asking the juvenile court to grant him
informal supervision pursuant to section 654 in lieu of adjudging him a ward of the court
under section 602. The probation department supported minor’s request, noting, among
other things, that minor was remorseful, had no prior delinquency history or significant
disciplinary record, had been receptive to receiving services throughout these
proceedings and, in fact, had taken the initiative to obtain services, and had full familial
support. The prosecution, however, opposed minor’s request and a contested hearing was
held.
        At the conclusion of this contested hearing, the juvenile court rejected minor’s
request for informal supervision, reasoning that he was statutorily ineligible for informal
supervision under section 654.3, subdivision (g) because “[r]estitution can clearly be over
[$1,000] in this case” given the likely expense to the victim’s family of burial costs and
other economic losses. In so reasoning, the juvenile court rejected minor’s arguments
that, one, no permissible claims for restitution had been made by the victim’s family 3
and, two, this was an unusual case arising from “a tragic accident” where the interests of
justice would best be served by informal supervision notwithstanding the potential
restitution issue. (See § 654.3.)
        After the juvenile court denied the request for informal supervision, a readiness
conference was held at which minor admitted the allegations in the petition. The


        2
         Minor made an illegal left turn while driving his father’s car shortly after being
issued a provisional driver’s license and killed a motorcyclist.
        3
          The victim’s mother submitted a questionable restitution claim in excess of
$5,000 that included the cost of a vehicle she claimed she was “ ‘forced’ ” to buy because
she had previously relied on her son for her transportation needs. The victim’s father
reported to the probation department that he had not yet decided whether to submit a
restitution claim and later indicated to the prosecution that he was considering submitting
a claim for funeral and burial expenses. However, the father had not submitted any claim
as of the date of the contested hearing.


                                              2
probation department thereafter recommended minor be granted informal probation
pursuant to section 725 without being adjudged a ward of the court. The juvenile court,
however, rejected this recommendation, adjudged minor a ward of the court, placed him
on formal probation and ordered him to pay restitution in an amount to be determined by
the probation department.
       After minor timely appealed the juvenile court’s order denying him informal
supervision, the prosecution moved to dismiss his appeal for mootness. In doing so, the
prosecution asserted that, after the challenged ruling was made, minor successfully
completed his probationary term and the juvenile court dismissed the petition, terminated
his wardship and ordered his juvenile record sealed. As such, the prosecution reasoned,
there is no effective relief available to minor on appeal. Minor filed an opposition to this
motion based on several grounds, including the lack of evidence in the appellate record
that the juvenile court in fact dismissed the petition and sealed his juvenile record.
       On May 14, 2019, this court deferred ruling on the prosecution’s motion to
dismiss until consideration of the appeal on the merits. Accordingly, the parties timely
filed their respective appellate briefs, which we have now considered in full.
                                        DISCUSSION
       Minor contends the juvenile court erred when it denied his motion for informal
supervision under section 654.2, thereafter adjudged him a ward of the court under
section 602, and placed him on formal probation. Minor requests that we reverse the
juvenile court’s denial and remand with instructions to withdraw minor’s admission of
the allegations in the petition and place him on informal supervision under section 654.2.
Alternatively, if the juvenile court finds minor has successfully completed the
requirements of informal supervision in the interim time period, minor asks that we
instruct the court to dismiss the petition.
       The prosecution, in turn, asks that we dismiss minor’s appeal as moot or,
alternatively, that we determine minor has forfeited his challenge on appeal because “[he]
did not object to the trial court’s exercise of its discretion to grant or deny [his] request
for informal supervision, nor did he object to the trial court’s finding that he was


                                               3
presumptively ineligible for such supervision” based on the amount of restitution owed to
the victim’s family.
       Turning first to the prosecution’s threshold arguments, we agree with minor that
the appellate record provides no factual basis for dismissing his appeal for mootness.
The essence of the prosecution’s motion to dismiss the appeal is this: This court cannot
grant minor any effective relief on appeal because he has already completed probation,
the petition was dismissed, his record was sealed, and there is no collateral consequence
of his sealed juvenile record. As minor points out, however, there is nothing in the
appellate record that establishes, first, that the petition was actually dismissed and,
second, that his juvenile record has been sealed. While the record was recently
augmented to include a reporter’s transcript establishing that, on January 22, 2019, the
juvenile court found minor successfully completed the terms of his wardship and entered
an order terminating the wardship as satisfactory, this transcript does not establish the
petition was dismissed and his record sealed. Accordingly, there are inadequate facts in
our record to support the prosecution’s motion for dismissal. 4
       We also reject the prosecution’s forfeiture argument. “[T]he purpose of the
section 654 informal supervision program is to avoid a true finding on criminal
culpability which would result in a criminal record for the minor. If the informal
supervision program is satisfactorily completed by the minor, the petition must be
dismissed.” (In re Adam R. (1997) 57 Cal.App.4th 348, 352.) Here, minor requested that
the juvenile court place him on informal supervision after a section 602 petition was filed
in his case. Although the probation department recommended that minor’s request be
granted, the juvenile court denied it after finding that, pursuant to section 654.3,
subdivision (g), minor was not eligible for the informal supervision program because he
would likely owe restitution in an amount exceeding $1,000. In doing so, the juvenile


       4
          Minor raises several other legal and policy grounds for denying the prosecution’s
motion to dismiss his appeal. However, given our conclusion that the appellate record
fails to support the prosecution’s motion, we need not address minor’s alternative
grounds.


                                              4
court considered and rejected the argument raised by minor’s counsel that there was no
information before the court that restitution would be in excess of $1,000.
          In arguing minor has forfeited his challenge on appeal to the juvenile court’s
denial of his informal supervision request, the prosecution points out that, in this court,
minor raises an argument not made below, based on the statutory language of
section 654.3, subdivision (g). Specifically, section 654.3, subdivision (g) provides: “No
minor shall be eligible for the program of supervision set forth in Section 654 or 654.2 in
the following cases, except in an unusual case where the interests of justice would best be
served and the court specifies on the record the reasons for its decision: [¶] . . . [¶] (g) A
petition alleges that the minor has violated an offense in which the restitution owed to the
victim exceeds one thousand dollars ($1,000). . . .” (§ 654.3, subd. (g), italics added.)
According to one of minor’s arguments on appeal, the juvenile court erroneously relied
on this provision to deny his request because the petition did not specifically allege he
owed victim restitution in excess of $1,000—an argument the prosecution insists was not
raised below. However, while it may be true minor’s legal arguments are more
developed on appeal than his arguments in the juvenile court, the essence remains the
same: Minor contends the presumption of ineligibility set forth in section 654.3,
subdivision (g) does not apply in his case. Because minor’s arguments below were
sufficient to fairly inform the juvenile court and the prosecution of the specific reason(s)
for objecting to the court’s ruling, we conclude minor’s challenge is properly before us
for review. (See People v. Geier (2007) 41 Cal.4th 555, 609 [an objection suffices to
preserve an issue on appeal if it “ ‘fairly inform[s] the trial court, as well as the
[opposing] party . . . , of the specific reason or reasons the objecting party believes [a
particular ruling should be made], so the [opposing] party . . . can respond appropriately
and the court can make a fully informed ruling’ ”].) Accordingly, we proceed to the
merits.
          The statutory law governing the juvenile court’s informal supervision program is
fairly straightforward. Section 654.2, subdivision (a) gives the court discretion to order a
program of informal supervision for a minor without adjudging him or her a ward of the


                                                5
court. (§ 654.2, subd. (a) [“If a petition has been filed by the prosecuting attorney to
declare a minor a ward of the court under Section 602, the court may, without adjudging
the minor a ward of the court and with the consent of the minor and the minor’s parents
or guardian, continue any hearing on a petition for six months and order the minor to
participate in a program of supervision as set forth in Section 654”]; see also Kody P. v.
Superior Court (2006) 137 Cal.App.4th 1030, 1033.) At the same time, section 654.3
delineates certain circumstances under which a minor is presumptively ineligible for this
program, including the circumstance relevant here, where it is alleged in the section 602
petition that the minor has violated an offense in which the restitution owed to the victim
exceeds $1,000. (§ 654.3, subds. (a)–(h).) Also under section 654.3, the juvenile court
has discretion to override any of these statutory presumptions “in an unusual case where
the interests of justice would best be served and the court specifies on the record the
reasons for its decision . . . .” (§ 654.3.)
       Applying these statutory provisions to the case at hand, we conclude the juvenile
court’s finding that minor is not eligible for informal supervision because “[r]estitution
can clearly be over [$1,000] in this case” was appropriate. In so concluding, we first
reject minor’s argument based on the statutory language of section 654.3, subdivision (g)
that the court’s ruling is erroneous because the petition filed against him “contained no
statement as to the amount of restitution and the victim’s family had not submitted any
permissible claims or evidence of restitution at the time of the section 654.2 hearing.”
Minor reads this provision too narrowly, as it requires allegations of an offense in which
restitution owed to the victim exceeds $1,000, rather than proof of permissible claims or
restitution over the stated amount. (§ 654.3, subd. (g).) And here, the petition clearly
alleged that minor committed vehicular manslaughter in violation of Penal Code
section 192, subdivision (c)(2), “in that said minor did unlawfully, and without malice,
kill G. S., a human being . . . .” The petition further alleged minor’s parent or guardian
“may be liable for the payment of court-ordered restitutions.” While minor is correct the
petition—filed at the onset of these proceedings—was silent as to the actual amount of
restitution owed, as the juvenile court explained at the subsequent contested hearing,


                                               6
there were several inferences relating to the potential amount of restitution that could
reasonably be drawn based on the serious nature of his crime alone, which crime resulted
in the victim’s death notwithstanding the absence of malice or gross negligence. (See
Derick B. v. Superior Court (2009) 180 Cal.App.4th 295, 301 [“section 654.2 provides
the court with discretion to order informal supervision postpetition but before
adjudication of the charges alleged in the petition, rather than continuing with the petition
proceedings,” italics added].)
       Specifically, while minor insists it is mere speculation that restitution could exceed
$1,000, at the hearing both parties agreed restitution above this amount was indeed
possible given that minor’s offense resulted in a death. The victim’s mother had already
submitted a restitution claim seeking $5,660.24, an amount covering her travel expenses
to and from court, as well as the cost for her to acquire a vehicle that she asserted was
necessary because she had relied on her son to provide her transportation until his death.
In addition, while the victim’s father had not yet submitted a claim for restitution, it was
the prosecutor’s understanding that he had indicated that he was considering submitting a
claim for burial and funeral expenses. The probation officer testified at the hearing that
she “would imagine” that, should father claim restitution for either burial expenses or
mental health counseling, his claim would exceed $1,000. In light of these
circumstances, the juvenile court concluded when applying section 654.3 to the facts at
hand that it “can’t ignore the amount of restitution. I just want to make sure the parties
agree that restitution could be over a thousand dollars because we have a claim by one
individual already over 5,000. Whether that’s going to be ordered or not, we don’t know.
But the way the court has to look at it in terms of timing of how to process the case is
whether it can be over a thousand dollars. That’s not even taking into account any
economic loss or property damage of the motorcycle, burial. Counseling for the extended
family members we’ve heard from today . . . . I mean, I can see pain on both sides here.”
This record clearly supports the lower court’s analysis. (See In re Armondo A. (1992) 3
Cal.App.4th 1185, 1190–1191 [at a contested hearing regarding a minor’s suitability for



                                              7
inclusion in the informal supervision program, the juvenile court should consider all
relevant information as presented by the probation department].)
        Thus, while minor makes much of the fact that the victim’s family had not
submitted any permissible claims or information about restitution by the time of the
section 654.2 hearing, the statutory law does not require the victim or victim’s family to
submit claims, or the prosecution to present evidence of restitution in excess of $1,000,
before the juvenile court may apply the presumption of ineligibility. Rather, as stated
above, this presumption applies if the section 602 petition alleges the minor has violated
an offense in which the restitution owed to the victim exceeds $1,000. The petition meets
this standard, as it alleges an offense, vehicular manslaughter resulting in the death of a
human being, that by its very nature carries the potential for property and other economic
loss likely to exceed $1,000, including funeral and burial expenses.
        Finally, we acknowledge that minor augmented the record on appeal with
evidence that the juvenile court ultimately ordered restitution in the amount of $770
based upon a stipulation by the parties. This evidence, which did not exist when the
juvenile court decided minor’s request for informal supervision, does not alter our
analysis or conclusion that the court acted appropriately based on the record that was
before it. 5
                                      DISPOSITION
        The juvenile court’s order is affirmed.




        5
          When denying minor’s request for informal supervision, the juvenile court made
the additional finding that his case did not qualify under section 654.3 as an “ ‘unusual
case where the interest of justice would best be served’ ” by granting informal
supervision in lieu of adjudging him a ward of the court, notwithstanding the fact that
restitution could exceed $1,000. Minor has not challenged this discretionary finding on
appeal and, accordingly, we affirm the order without addressing it further.


                                              8
                                              _________________________
                                              Wick, J. *


WE CONCUR:


_________________________
Fujisaki, Acting P. J.


_________________________
Petrou, J.




A155044/In re A.J.




        *
        Judge of the Superior Court of Sonoma County, assigned by the Chief Justice
pursuant to article VI, section 6 of the California Constitution.


                                          9
A155044/In re A.J.

Trial Court: Superior Court of Contra Costa County

Trial Judge: Donna L. Stashyn, J.

Counsel:     Law Office of Erin W. Keefe and Erin W. Keefe for Defendant and
                  Appellant.

             Xavier Becerra, Attorney General, Gerald A. Engler, Chief Assistant
                   Attorney General, Jeffrey M. Laurence, Assistant Attorney General,
                   Arthur P. Beever and Christen Somerville, Deputy Attorneys
                   General, for Plaintiff and Respondent.




                                         10